Case 1:19-cv-20073-CMA Document 86 Entered on FLSD Docket 09/12/2019 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 19-20073-CIV-ALTONAGA/Goodman

  SHEHAN WIJESINHA,

          Plaintiff,
  v.

  BLUEGREEN VACATIONS
  UNLIMITED, INC.,

        Defendant.
  __________________________/

                                                  ORDER

          THIS CAUSE came before the Court on Defendant’s Motion to Lift Stay and Dismiss

  First Amended Complaint [ECF No. 84] (“Defendant’s Motion”) and Plaintiff’s Motion for Leave

  to File Second Amended Complaint [ECF No. 85] (“Plaintiff’s Motion”). On July 15, 2019, the

  Court entered an Order [ECF No. 81] administratively closing and staying this case pending the

  Federal Communications Commission’s decision regarding the interpretation of an automatic

  telephone dialing system and the Eleventh Circuit’s decision in Glasser v. Hilton Grand Vacations

  Co., LLC, No.18-14499 (appeal filed Oct. 24, 2018). (See id. 5–6). As noted in Plaintiff’s Motion,

  “[t]o date, neither the FCC nor the Eleventh Circuit has entered any decision, and thus the reasons

  for the Court’s order staying this action remain unchanged.” (Plaintiff’s Mot. 3 (alteration added)).

          On August 28, 2019, the Eleventh Circuit issued an opinion in Salcedo v. Hanna, No. 17-

  14077, 2019 WL 4050424 (11th Cir. Aug. 28, 2019), addressing Article III standing in a Telephone

  Consumer Protection Act lawsuit. Based on the ruling in Salcedo, Defendant requests the Court

  “lift its stay to dismiss this case for lack of Article III jurisdiction.” (Defendant’s Mot. 5). Plaintiff

  disagrees with Defendant’s interpretation of Salcedo, but “considers it prudent to include
Case 1:19-cv-20073-CMA Document 86 Entered on FLSD Docket 09/12/2019 Page 2 of 2

                                                CASE NO. 19-20073-CIV-ALTONAGA/Goodman


  allegations that remedy the perceived deficiencies raised by Defendant” and “requests leave to file

  the Second Amended Complaint (which, if granted, would render the Motion to Dismiss moot).”

  (Plaintiff’s Mot. 6).

          After a careful review of the Motions, the Court finds it is in the interest of judicial

  economy and economy of the parties for this case to remain stayed pending the FCC and Eleventh

  Circuit decisions cited in the July 15, 2019 Order. If the Court were to lift the stay, allow the

  amendment, and deny Defendant’s Motion to Dismiss, it would return the case to the exact posture

  it is currently in — stayed pending the FCC and Eleventh Circuit decisions. As these decisions

  may preempt the potentially unnecessary use of the parties’ and judicial resources, it continues to

  be “the prudent course” for this case to remain stayed pending further guidance. (July 15, 2019

  Order). Accordingly, it is

          ORDERED AND ADJUDGED that Defendant’s Motion to Lift Stay and Dismiss First

  Amended Complaint [ECF No. 84] and Plaintiff’s Motion for Leave to File Second Amended

  Complaint [ECF No. 85] are DENIED without prejudice.

          DONE AND ORDERED in Miami, Florida, this 12th day of September, 2019.



                                                         __________________________________
                                                         CECILIA M. ALTONAGA
                                                         UNITED STATES DISTRICT JUDGE

  cc:     counsel of record




                                                  2
